DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5, 9, 11, 13-19, 21, 22, and 26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 26:
U.S. Publication No. 2014/0328193 to Horn et al disclose in Figures 5,6,11 a communication device (UE 502/602) for use in a cellular communication network comprising a radio access network node (eNB 504/604) and for use with a WLAN comprising a WLAN access point (AP 506/606), the communication device comprising a controller (processor 1150) and a transceiver (1154) wherein the controller is configured to control the transceiver (processor 1150 performs UE 502/602 functions, including controlling transceiver 1154) to:
…
Receive (step 3), from the radio access network node, a WLAN measurement configuration (step 1) and a steering command (RRC Connection Reconfiguration message) for the traffic steering between the radio access network node and the WLAN access point.  Step 1: eNB 504/604 configures the UE 502/602 measurement procedures including the identity of the target WLAN with AP 604/606 to be measured.  Step 2: UE 502/602 is triggered to send a measurement report to eNB 504/604.  Step 3: eNB 504/604 sends a RRC Connection Reconfiguration message to UE 502/602 to perform traffic steering.  If the target WLAN with AP 604/606 is better than a threshold, eNB 504/604 triggers traffic steering to target WLAN with AP 604/606; if the target WLAN with AP 604/606 is worse than a threshold, eNB 504/604 triggers traffic steering from target WLAN with AP 604/606.

…
Horn et al do not disclose …provide, to the radio access network node, an indication of whether the communication device is enabled to support traffic steering between the radio access network node and the WLAN access point.
U.S. Publication No. 2014/0133298 to Han et al disclose in Figures 1-5 that a UE connected to a LTE eNB can offload traffic between LTE eNB and a WLAN/WiFi AP.  During an RRC connection setup process, UE reports offload capability information to eNB, which indicates whether UE supports offload of LTE traffic to other RATs and which RATs UE supports, such as WLAN/WiFi (claimed “indication of whether the communication device is enabled to support traffic steering between the radio access network node and the WLAN access point”); Sections 0030, 0032, 0034, 0040.  If UE does not support offload, eNB configures that UE does not use an LTE load offload function; if the UE supports WLAN/WiFi offload, eNB sends a WLAN/WiFi offload configuration to UE.  Then, eNB determines the WLAN/WiFi AP to serve UE and configures UE to use the WLAN/WiFi AP to offload the data from eNB.  Refer to Sections 0023-0072.  “Offload” of Han et al reads on the claimed “traffic steering” since UE is handed over from eNB to WLAN/WiFi AP and traffic is steered from the connection between eNB and UE to the connection between WLAN/WiFi AP and UE.  Wang et al also disclose in Sections 0086, 0088, 0089, 0094, 0098, 0155, 0178, 0186, 0199 that WTRU can offload traffic from eNB to WiFi AP by performing a handover from eNB to WiFi AP.  

wherein based on a preference for not steering any traffic to the WLAN set to the communication device, the communication device is configured to prevent the radio access network node from the traffic steering between the radio access network node and the WLAN access point by not measuring for the WLAN.”, and can be logically combined with Horn et al and Han et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20100323662 to Dahlen et al disclose in Figures 1-13 a traffic steering/handover method wherein a first RAN node sends a message to a second RAN node to inform the second RAN node of the restricted access cell of the first RAN node, and when restricted status of the one cell has changed, the first RAN node sends the global message to the second RAN node to inform the second RAN node of the change in the restricted status of the one cell, thereby ensuring steering handovers to appropriate cells.  Refer to Sections 0003-0011 and 0033-0049.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
January 4, 2022